DETAILED ACTION
This second Non-final action is responsive to communications: 01/12/2022.
Claims 1, 4, 7-11, 15-19, and 25 have been amended to make minor/editorial changes in the claims. Claims 1-25 are pending. Claims 1, 11, 20, and 25 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar, spelling, typo issues etc.) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al. (US 2015/0162071 A1), in view of Enomoto et al. (US 2020/0302994 A1) and  YOU et al. (US 2014/0119091 A1). 
Regarding independent claim 1, YOON teaches a semiconductor memory device (Fig. 3 memory circuit) comprising: 
a plurality of memory blocks including a plurality of word lines (para [0093]: cell block); 

a refresh counter (Fig. 3: 350 “address counting unit”) configured to generating a counting address (para [0046], Fig. 3: CNT_ADD), a value of which (Fig. 3: command associated with REF and REF1); 
an address storing circuit (Fig. 3: 360) configured to storing first  and target addresses 
a control circuit (Fig. 3: 373 “row control unit”) configured to activating a word line corresponding to one of the counting address and the first target address according to the refresh command (para [0050]: normal refresh operation is performed according to REF1, REF), and 

YOON is silent with respect  - 
address storing circuit configured to storing first  and target addresses by sampling an active address at different times
activating at least one word line corresponding to one or more of the active address and the second target address according to an active command
plurality of sense amplifying circuits, each being shared by adjacent memory blocks among the memory blocks.
Enomoto teaches – 
an address storing circuit (Fig. 2: 44) configured to storing first (para [0027]-para [0029]: addresses not matching HIT criteria) and second (para [0027]-para [0029]: addresses matching HIT criteria) target addresses by sampling an active address (Fig. 2: XADD) at different times (para [0021]: “samples row address”),
(Fig. 2: XADD) and the second target address (para [0027]-para [0029]: addresses matching HIT criteria) according to an active command (Fig. 2: ACT command in context of para [0018], para [0021], para [0027]-para [0029]).
YOU teaches - 
plurality of sense amplifying circuits (see Fig. 1: BLSA. See also Fig. 1-Fig. Fig. 3), each being shared by adjacent memory blocks among the memory blocks (see Fig. 1).
YOON, Enomoto and YOU are in analogous field of art of DRAM refresh operation. An ordinary skill in the art would understand the use of Enomoto  and YOU’s components and functionality into YOON’s apparatus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Enomoto and YOU into the teachings of YOON such that RHR refresh method with a desired “open bit-line structure” can be employed in the apparatus in order to reduce power consumption in the memory system. (YOU para [0007]).
Regarding claim 2, YOON, Enomoto and YOU teach the semiconductor memory device of claim 1. YOON teaches wherein the control circuit activates the word line corresponding to the counting address when the number of inputs of the refresh commands is less than a first threshold (see para [0035] and para [0051]: less than four), and 
(see para [0035] and para [0051]: four).
Regarding independent claim 20, YOON, Enomoto and YOU teach an operating method of a semiconductor memory device including a plurality of memory blocks including a plurality of word lines, and a plurality of sense amplifying circuits, each being shared by adjacent memory blocks among the memory blocks, the operating method comprising: storing an active address as a first target address according to a first sampling signal; storing the active address as a second target address according to a second sampling signal; selecting the first target address when the number of inputs of refresh commands reaches a first threshold and selecting the second target address according to a result of comparing the active address with the second target address when the number of inputs of active commands is greater than or equal to a second threshold, and providing the selected address as a refresh address; and activating a word line corresponding to the active address in response to the active command, and activating a word line corresponding to the refresh address in response to the refresh command.
(See claims 1-2 rejection analysis)

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Ito (US 10,388,363 B1): Ito FIG. 1-FIG. 6C disclosure applicable for all claims and it discloses sampling circuits used for address sampling. FIG. 2 is a schematic diagram of a hybrid sampling circuit 20 in accordance with some embodiments of the disclosure. The hybrid sampling circuit 16 of FIG. 1 may implement the hybrid sampling circuit 20. The hybrid sampling circuit 20 may include a time-based sampling circuit 21, an act-based sampling circuit 22, (e.g., an act-based sampling circuit based on Act command), and a mixing circuit 23. The time-based sampling circuit 21 may be implemented in the bank sampling circuit in FIG. 1 that receives either Act Pulse or Pre Pulse signal responsive to either Act command or Precharge command and the trigger signal for sampling, and provides a sampling signal. The act-based sampling circuit 22 may be implemented in another sampling circuit in the semiconductor device 10 of FIG. 1, which may receive a command based pulse signal such as the Act Pulse signal or the Pre Pulse signal and a 


    PNG
    media_image1.png
    569
    735
    media_image1.png
    Greyscale

row address (XA) for the command and provides a sampling signal (Sample2). The mixing circuit 23 may include a multiplexer 24, a latch circuit ( e.g., a flip-flop) 25, an AND gate 26, an OR gate 27, and a flip-flop 28. The match signal may be in the active state once at a randomized timing within the interval for executing row hammer refresh.
LAI (US 10,916,293 B1): LAI FIG. 1-FIG. 5 disclosure applicable for all claims.





    PNG
    media_image2.png
    625
    869
    media_image2.png
    Greyscale


LAI teaches  a determining circuit  employed in a memory device to determine a target row address to be used by a target row refresh operation to refresh row( s) adjacent to a target row of the memory device is disclosed. The determining circuit comprises a first FIFO buffer, a second FIFO buffer, an input address register, a first comparison circuit, and a target row latch. The FIFO buffer is used as a first table having M entries each being capable of storing information of a target row address. The second FIFO buffer is used as a second table having K entries which are respectively capable of storing information of different/ identical candidate row addresses. The input address register

Claims 9-10, and Claims 11-12, 15-16, and 25  can be rejected under 35 U.S.C. 103 using references  YOON et al. (US 2015/0162071 A1), Enomoto et al. (US 2020/0302994 A1) , YOU et al. (US 2014/0119091 A1), Ito (US 10,388,363 B1), and LAI (US 10,916,293 B1).
Based on above available prior arts and discussion, following amendment is being suggested:
1) incorporate limitations from claims 2 and 3 into independent claim 1
2) incorporate limitations from claims 12 and 14 into independent claim 11
1) incorporate limitations from claims 22 and 23 into independent claim 20
1) incorporate limitations from claims 22 and 23 into independent claim 25


.


Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 11-25 are indicated as allowable.

Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825